Citation Nr: 1512444	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-01 286	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an increased rating i for residuals of hepatitis A, currently rated noncompensable.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied entitlement to service connection for bilateral hearing loss and in increased (compensable) rating for hepatitis.

The Veteran appeared at a hearing before the undersigned in March 2013.  A transcript of the hearing is or record.

The issue of entitlement to service connection for tinnitus has been raised in an August 2011 statement; in testimony at his hearing he appeared to raise the issues of entitlement to service connection for heart and gall bladder disease; but these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

The Veteran's hepatitis is inactive and nonsymptomatic.



CONCLUSION OF LAW

The criteria for a rating in excess of 0 percent for residuals of hepatitis A have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7345 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, a letter sent to the Veteran by the RO in August 2011 satisfied the VCAA notice requirement for his increased rating claim.

VA has also satisfied its duty to assist the Veteran in the development of his claim.  The RO scheduled the Veteran for an examination in September 2011 and obtained his service and VA treatment records.  There is no indication that there are any outstanding private treatment records, as the Veteran has provided all private treatment records reasonably identified throughout the course of his appeal.

The Veteran also had a hearing that was conducted in accordance with the statutory duties of Board personnel to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  38 C.F.R. § 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Court of Appeals for Veterans Claims has said that in an increased rating claim, the duty to fully explain outstanding, material issues pursuant to Bryant and 38 C.F.R. § 3.103(c)(2) generally requires a Board member to explain (1) that a disability rating is assigned based on the symptoms and severity of the disability, as well as its effects on employment, and (2) why the VA regional office (RO) did not assign a higher (or the highest) schedular disability rating.  

During the hearing, the Veteran was asked about his symptoms and was thereby put on notice that his disability was rated on the basis of these factors.  There was a discussion of missing evidence that could substantiate his claim.  There was not an explicit discussion of the reasons the AOJ declined to provide a higher rating, but the AOJ previously sent the Veteran a statement of the case and rating decision that explained the basis for its decision.  An extraschedular rating and a total disability rating based on individual unemployability (TDIU) are not at issue in this case.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2) (West 2014); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Where there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be reviewed in relation to their entire history.  38 C.F.R. § 4.1 (2014).  VA must also interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2 (2014).  VA is also required to evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10 (2014).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014).

The Veteran's is currently assigned a noncompensable rating under 38 C.F.R. § 4.114, Diagnostic Code 7345, for residuals of hepatitis A.  That diagnostic code provides ratings for chronic liver disease without cirrhosis (including various forms of hepatitis but excluding bile duct disorders and hepatitis C).  A noncompensable (0 percent) rating is provided whether the disease is asymptomatic.

A 10 percent rating is provide where there is intermittent fatigue, malaise, and anorexia; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period.  Higher ratings, up to 100 percent, are provided for more severe symptoms.  Id.

The Veteran's disability was initially rated as 10 percent disabling following a grant of service connection in December 1969.  After reexamination by VA in November 1970, the Veteran was assigned a noncompensable rating because there was no evidence of a chronic liver condition as a residual of hepatitis A.  In March 2011, the Veteran filed a claim for an increased rating for residuals of hepatitis A after he was informed laboratory results revealed his blood contained hepatitis antibodies when he attempted to donate blood to a friend.  

A September 2011 VA examiner determined the Veteran had not experienced any residuals of hepatitis A after being diagnosed and treated for the virus while on active duty.  The examiner further noted the Veteran had not suffered any of the chronic conditions associated with hepatitis, including liver disease, cirrhosis, or fibrosis.  

The examiner explained that the Veteran's laboratory results revealed hepatitis antibodies because he had the hepatitis A virus and had been vaccinated for hepatitis B, but she stressed there was no current diagnosis of either condition.  The examiner further explained the Veteran's concerns regarding a potential link between his gallbladder issues and the past hepatitis A infection were unfounded because there was no medical literature, research, or evidence that indicated a case of hepatitis A that had resolved would cause gallbladder complications forty years later.  

The Veteran has made no specific contentions as to why a higher initial rating is warranted for residuals of hepatitis A other than his testimony that it was 'still in the system."  This is an apparent reference to the fact that he retains hepatitis antibodies, but there is no indication of any associated disability; and the mere retention of antibodies does not satisfy the criteria for a compensable rating.  Therefore, a schedular compensable rating is not warranted at any time during the appeal period.  

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer the claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); see also Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation should be considered, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116. 

The schedular evaluation in this case is not inadequate.  The Veteran has not manifested any symptoms associated with the residuals of hepatitis A.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

The Veteran has not reported, and the record does not otherwise suggest that the Veteran's service connected disability causes unemployability.  Therefore, consideration of entitlement to a total disability rating based on individual unemployability (TDIU) is not warranted.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009); cf. Rice v. Shinseki, 22 Vet. App. 447 (2009).

Ultimately, the weight of the evidence is against the Veteran's claim for an increased rating for the residuals of hepatitis A.  Therefore, the doctrine of reasonable doubt does not apply, and the claim must be denied.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to a rating in excess of 0 percent for residuals of hepatitis A is denied.



REMAND

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical examiner must provide a "reasoned medical explanation connecting" her observations and her conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").  If an examination report does not contain sufficient detail, "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2014).

A September 2011 VA examiner determined the Veteran's current bilateral hearing loss was not attributable to in-service acoustic trauma because there was no evidence of a threshold shift during his military service.  However, the audiologist failed to address the possibility of delayed onset hearing loss in her opinion.  The United States Court of Appeals for Veterans Claims has held that the absence of hearing loss at service separation does not foreclose a grant of service connection for subsequently demonstrated hearing loss.  Hensley v. Brown, 5 Vet App 155 (1993).  Therefore, the September 2009 opinion is inadequate.

Furthermore, during the March 2013 hearing, the Veteran testified he has experienced hearing difficulties for more than thirty years.  It also appears the Veteran informed the September 2011 VA examiner that he has experienced hearing difficulties for several years, as she wrote "[the Veteran] has reportedly been aware of the condition for many years" when detailing the history of his hearing loss disability after the examination.  The examiner noted the Veteran did not seek treatment for hearing loss until 2009; however, the mere absence of documented treatment since separation from service cannot be the sole basis for concluding the Veteran has not continuously experienced the symptoms reported.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  While the Veteran's statements do not establish a continuity of symptomatology dating back to his separation of service in August 1969, they must be considered in addressing whether his current bilateral hearing loss is due to in-service acoustic trauma on a delayed or latent onset theory of causation.  See Hensley.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the September 2011 VA examiner addressing the likelihood that the Veteran's current bilateral hearing loss is due to in-service acoustic trauma on a delayed or latent onset theory of causation.  If the September 2011 VA examiner is unavailable, the Veteran should be afforded a new examination to obtain an opinion as to whether his current hearing loss disability is related to service, including on a delayed or latent onset theory of causation.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion provided.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


